Exhibit 10.2 SECOND AMENDMENT TO CREDIT AGREEMENT This Second Amendment to Credit Agreement (“Amendment”) dated April 27, 2017, but with effect as of December 31, 2016, is made by and among Westport Axle Corp. (the “Borrower”), the Lenders (as defined below) and Comerica Bank, as administrative agent for the Lenders (in such capacity, “Agent”). RECITALS A.The Borrower entered into that certain Credit Agreement dated as of December 23, 2015, as amended by First Amendment to Credit Agreement dated as of April 18, 2016 (as further amended, restated or otherwise modified from time to time, the “Credit Agreement”) with Agent and the financial institutions from time to time signatory thereto (each, individually a “Lender,” and any and all such financial institutions collectively the “Lenders”), under which the Lenders extended (or committed to extend) credit to the Borrower, as set forth therein. B.The Borrower has requested that Agent and the Lenders agree to certain amendments to the Credit Agreement and the Security Agreement, and Agent and the Lenders are willing to do so, but only on the terms and conditions set forth in this Amendment. NOW THEREFORE, in consideration of the foregoing and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the Borrower, Agent and the Lenders agree as follows: 1.Amendments. (a) Section 7.9(a) of the Credit Agreement is amended entirely to read as follows: (a)Maintain at all times a Total Debt to EBITDA Ratio of not more than the ratio set forth below during the applicable period after taking into account whether the Machining Division Sale has occurred: Applicable Period Applicable Ratio until Machining Division Sale Applicable Ratio upon and after Machining Division Sale Effective Date through March 31, 2017 3.00:1.00 2.25:1.00 April 1, 20171 through December 30, 2017 2.75:1.00 2.00:1.00 December 31, 2017 through December 30, 2018 2.50:1.00 1.75:1.00 December 31, 2018 through December 30, 2019 2.25:1.00 1.75:1.00 December 31, 2019 through
